Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5-6 and 8-9, the use of the terms (“preferably” and “particularly”) and the phrase (“in particular”) render the scope of the claim unascertainable since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al (JBH-06160182).
Regarding claim 1, Kodama et al shows in Figs. 1-2 and 6. the following elements of applicant’s claim: a measuring device for capturing ambient light for use in a motor vehicle (i.e. solar radiation sensor for car air conditioner), having a light-sensitive detector (2, 12) and an optical element (3, 13) which is provided and formed to direct ambient light  onto the detector (2, 12), wherein  the optical element has an outer lateral surface (a side surface of 3, 13), a light entry side (4) and a light emission side (5), at least one of the two sides, light entry side or light emission side, has a curved surface (Figs.1-2 and 6) and the curved surface is roughened and has a higher roughness than the lateral surface of the optical element, so that the incoming light is scattered on the curved surface (abstract) and that the curved surface is formed as an inner contour  which forms a recess in the optical element (Figs.1-2 and 6).  Although Kodama et al does not specifically mention the recited percentage of roughness, it has been held that discovering an optimum value and the recitation of a particular percentage of roughness 
Regarding claims 2-3, the limitations therein are shown in Figs.1-2 and 6 of Kodama et al.
Regarding claims 4-13, as far as the claim is understood, the specific configuration and scheme utilized for the inner contour and the optical element would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.
Regarding claims 14-17, although Kodama et al does not specifically mention that its device is used in a rain sensor, the specific intended use would have been an obvious design choice to one of ordinary skill in the art because it does no more that yield predictable results and involving only routine skill in the art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Makino (US 2017/0067776) is cited for disclosing an integrated device comprising a roughened surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445.  The examiner can normally be reached on 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 




automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN K PYO/Primary Examiner, Art Unit 2878